Citation Nr: 1210428	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-09 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from October 1966 to October 1968.  He is a Vietnam veteran who earned the Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

FINDING OF FACT

The Veteran's service-connected PTSD is manifested by intrusive thoughts, avoidance of people and crowds, emotional detachment, sleep disturbances, some memory problems, nightmares, and irritability.  However, suicidal ideation; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic attacks or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships have not been shown.  

CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.130, Diagnostic Code (DC) 9411 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional January 2008 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his PTSD disability may be shown by doctor statements, clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  Specifically, the RO obtained the Veteran's post-service VA and private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159 (c)(2).  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file.  Indeed, the Veteran has not contended otherwise.  See 38 C.F.R. § 3.159(c)(1)-(3).  

Additionally, pertinent VA examinations with respect to the issue on appeal were obtained in February 2008, April 2009, and July 2010.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  See 38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Here, the RO granted service connection for PTSD in March 2003 and assigned a 50 percent evaluation.  The RO continued the Veteran's rating in April 2005 and in March 2008 (when it rendered the currently-appealed rating action).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  According to the applicable rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent evaluation is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2011).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  Scores ranging from 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).

Here, the record contains a December 2007 assessment from the Veteran's private counselor and psychologist.  The Veteran reported difficulty falling asleep.  He had nightmares about once a week, but was unable to recall the content.  He became nervous and easily rattled in response to loud, unexpected noises.  He also reported flashbacks.  He had no friends except for his wife.  He explained that he had been friends with some people in a gospel group, but they had had a "falling out."  He kept unloaded guns close to where he slept.  He was uncomfortable in public places.  He also reported angry outbursts.  His wife reminded him of appointments and handled their finances.  He also had trouble concentrating.  

The Veteran was afforded a VA examination in February 2008.  He reported sleep disturbances due to occasional nightmares about Vietnam as well as some tendency to not socialize.  He also reported significant memory problems due to a past stroke.  He had retired in 1998 due to medical problems after a 33-year career as a machine attendant.  The Veteran stated that overall he did not feel that he had any mental health problems.  He noted that his nightmares were not as frequent.  He had just married his sixth wife and moved to Muncie, Indiana in December 2007.  They enjoyed singing in gospel groups.  He had not sung publicly since his December 2007 wedding.  He had close friends in one of the groups, but was not sure this would continue due to the recent move.  The Veteran continued to enjoy music and sang at home with his wife.  He occasionally went shopping or out to eat with his wife.  He occasionally helped out at home with the trash and vacuuming.  He walked on a regular basis.  He and his wife had several adult children between them whom they visited frequently.  He did not have a close relationship with his oldest biological daughter, and talked only occasionally to his other biological daughter.  He was somewhat closer to his mother and his sisters, whom he saw occasionally.  

On examination, the Veteran was alert and fully oriented with average concentration.  Eye contact was good, and he was able to smile and laugh at appropriate times.  He established an appropriate rapport, and displayed no inappropriate behaviors.  He was calm, relaxed, and in no distress.  He displayed some problems with memory.  At times, it appeared somewhat difficult for him to answer questions, although it was not clear if this was because of his memory problems or because he was slightly guarded.  Speech was fluent, of normal rate, and well articulated.  His speech patterns were logical, relevant, coherent, and goal directed.  He denied hallucinations and delusions.  Affect was appropriate to content, and mood was generally euthymic with no anxiety, depression, or anger noted.  He denied suicidal or homicidal thoughts.  He appeared fully rested.  No obsessive or ritualistic behaviors were reported.  The examiner determined that the Veteran reported only mild psychosocial impairment that could be attributed to PTSD.  He noted that the Veteran suffered from another disorder that involved serious memory problems, which also reduced his level of psychosocial functioning.  Overall, he noted PTSD signs and symptoms that were mild to moderate.  A GAF score of 61 was assigned.

In April 2008, the Veteran submitted a statement from his counselor, who indicates that the February 2008 VA examiner "misconstrued" several comments that he (the Veteran) made during the examination.  Specifically, he stayed up late most nights in order to avoid having nightmares about Vietnam.  He no longer socialized with any of the members from his gospel group because he felt like they were telling him what to do.  He attended church regularly with his wife, but did not socialize with anyone there.  He did not interact with his wife's family members when they came over, and he stayed home whenever she went to visit one of them.  He rarely saw his own children, was not on speaking terms with his brother, and rarely saw his mother.  Finally, he reported that he had been extremely agitated and frustrated during the VA examination. The counselor suggested in April 2008 an increase/change in the Veteran's medication "due to his symptoms worsening."

The Veteran was afforded a second VA examination in April 2009 by the same psychologist who had examined him in February 2008.  At that time, he reported disturbed sleep, nightmares of Vietnam, difficulty getting along with people, and social isolation.  His wife reported that he had some difficulties with memory.  He occasionally went to the store.  He saw one of his daughters once a month and saw the other one weekly.  He saw his mother once every three months and saw his brother once or twice a year.  He described himself as a homebody, but did help out with the grandchildren.  He went to church only once a month due to a recent heart attack.  The Veteran and his wife regularly went on walks.  He enjoyed drawing and watching television.  

Examination revealed that the Veteran was casually dressed and had average grooming and hygiene.  He was able to independently care for his activities of daily living.  He maintained good eye contact, established appropriate rapport, and displayed no inappropriate behaviors.  He was alert and fully oriented, with fair memory and concentration.  Insight, comprehension, and judgment were average.  Speech was fluent and of average rate and articulation.  Speech patterns were logical, relevant, coherent, and goal directed.  He denied hallucinations or delusions.  His mood was mildly depressed with congruent affect.  He denied impulse control problems.  He also denied suicidal or homicidal thoughts.  No obsessive or ritualistic behaviors were reported.  The examiner reviewed the February 2008 examination report, VA treatment records, and the April 2008 statement.  He determined that the Veteran had PTSD signs and symptoms that were mild to moderate and that had a mild effect on his occupational and social functioning.  He noted that the Veteran's reduced level of activity was in large part a result of his medical problems.  A GAF score of 60 was assigned.

The Veteran underwent a third VA examination in July 2010, at which time he reported feeling depressed.  However, he felt his anti-depressants were effective, because he felt bad if he did not take his medication.  He also reported intrusive thoughts, avoidance of people and crowds, detachment, sleep disturbances, nightmares, and irritability.  He no longer sang in public due to discomfort in front of people.  He denied problems with concentration.  He also denied suicidal ideation.  He described his family life as "mellow."  He and his wife attended church weekly as well as events during the week.  They sometimes went shopping together.  He saw his daughters infrequently.  He got along with his mother and sisters, who he saw occasionally, but not his brother.  He did not have friends, just acquaintances, and described himself as a loner.  He liked drawing, playing the guitar, singing, and watching television.  The Veteran had a fairly good relationship with his wife, but interacted with her minimally.  

Upon examination, the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Speech and psychomotor activity were unremarkable.  He was cooperative and friendly.  Affect was constricted, and mood was anxious.  He described himself as "tired."  Short attention span was noted.  He was fully oriented times three.  Thought process and content were unremarkable.  He denied delusions, but reported auditory hallucinations.  Specifically, he sometimes heard his friend who had died in Vietnam.  The examiner noted that the delusions were not persistent.  He denied panic attacks and suicidal thoughts.  Impulse control was good.  Recent memory was moderately impaired, while immediate memory was mildly impaired.  The examiner diagnosed PTSD and depressive disorder, not otherwise specified.  She noted that the depression was largely comorbid with the Veteran's PTSD, although it could also be attributed to the decline of his health.  A GAF score of 57 was assigned.  She opined that the Veteran's memory and concentration impairments were more likely due to his other medical problems.  As a result, PTSD did not affect the Veteran's occupational functioning.  However, the examiner noted that if the Veteran did return to work, he would likely evidence some impairment with regard to social withdrawal. 

Based on a review of this pertinent evidence of record, the Board finds that a rating in excess of 50 percent is not warranted.  The Veteran's PTSD symptoms, as evidenced by the findings reported from the December 2007 private counseling and psychological assessment; the February 2008, April 2009, and July 2010 VA examinations; and the Veteran's 2008 treatment records, do not show suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (discussing the evidence necessary for the next higher evaluation of 70 percent).  
In particular, the Veteran has consistently denied suicidal ideation.  His speech has been repeatedly found to be normal.  Near-continuous panic attacks, depression, obsessional rituals, and impaired impulse control have not been exhibited.  He has been oriented and has maintained normal hygiene.  The Board acknowledges the Veteran's assertions that he does not have any friends; however, the evidence indicates that he has relationships with his wife, mother, siblings, two children and four stepchildren, and grandchildren.  Thus, an inability to establish and maintain effective relationships has not been shown.  [The currently-assigned 50 percent evaluation for his service-connected PTSD contemplates difficulty in establishing and maintaining effective work and social relationships.]  Further, the Veteran's GAF scores are essentially indicative of moderate symptoms, which are consistent with a 50 percent rating.  The collective evidence of record does not show occupational and social impairment with deficiencies in most areas.  

For these reasons, the Veteran's PTSD cannot be said to more nearly approximate the criteria required for a 70 percent rating.  In other words, the disability picture evident in the record demonstrates that the Veteran's PTSD is adequately evaluated by the currently-assigned 50 percent rating throughout the appeal period.  [In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD.  Based upon the record, the Board must conclude that at no time during the appeal period has this disability been more disabling than as currently rated under the present decision of the Board.]  

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability.  There is no evidence of marked interference with employment solely due to the PTSD.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has not submitted evidence of unemployability due solely to his service-connected PTSD.  To the contrary, he told the February 2008 and July 2010 VA examiners that he retired due to other medical problems.  Also, the July 2010 VA examiner concluded that the Veteran does not have total occupational impairment due to his PTSD signs and symptoms.  Therefore, a TDIU claim has not been raised by the record in this appeal.

ORDER

Entitlement to an increased evaluation in excess of 50 percent for service-connected PTSD is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


